HOUSTON, Justice
(dissenting from the rationale, and concurring in the result).
I dissented from the original opinion released on November 17, 2000. That opinion is withdrawn by the opinion released today. I now dissent from the rationale expressed in the per curiam opinion released today and concur in the rationale expressed by Justice Brown, Justice Woo-dall, and Justice Stuart in their special writings. I concur in the result.
Black’s Law Dictionary 1011 (7th ed.1999) defines the word “minor” as a “child,” and the word “child” is defined in Black’s as a “baby or fetus” (p. 232).